Citation Nr: 0502740	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-28 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
August 1956 and from June 1960 to June 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision from the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

A remand is necessary to obtain current VA diabetes, kidneys, 
hypertension, and wrists examinations to determine the 
current severity of the veteran's service-connected diabetes 
mellitus, diabetic nephropathy, hypertension, left wrist 
carpal tunnel syndrome, and right wrist carpal tunnel 
syndrome in order to determine whether TDIU is warranted.  
See 38 U.S.C.A. § 5103A (West 2002); Charles v. Principi, 
16 Vet. App. 370, 375 (2002).  The veteran is already in 
receipt of the maximum ratings available under the criteria 
for tinnitus and for a perforated tympanic membrane, and 
there is no purpose to be served in requesting an 
audiological examination.  Reexamination will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability.  See 38 C.F.R. § 3.327 (2003); also 
see 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (2003).  To 
constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  The last VA examination of the 
veteran's diabetes, hypertension, and peripheral nerves took 
place in July 2002, over two years and six months ago.  A 
remand is necessary to schedule new VA diabetes, kidneys, 
hypertension, wrists, and hemorrhoids examinations for the 
veteran.  The Board further notes that the representative's 
April 2004 statement requested a new VA examination if the 
medical evidence was insufficient for rating purposes.  

Moreover, a remand would allow the RO the opportunity to 
inform the veteran of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:

1.  Contact the appropriate VA medical 
facility(ies) to schedule diabetes, 
kidneys, hypertension, and wrists, 
examinations for the veteran.  Failure of 
the veteran to report for a scheduled 
examination without good cause could 
result in denial of a claim.  38 C.F.R. 
§ 3.655 (2003).  The claims file should 
be made available to and reviewed by the 
examiner(s) prior to the examination(s).

The diabetes examiner should conduct any 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
the service-connected diabetes mellitus 
upon the veteran's ordinary activity, 
including employment as a school teacher; 
ii) whether the veteran's diabetes 
mellitus is managed by restricted diet 
only; iii) whether insulin or an oral 
hypoglycemic agent is required, and if 
so, how often it is required; iv) number 
of hospitalizations per year required by 
episodes of ketoacidosis or hypoglycemic 
reactions; v) number of monthly visits to 
a diabetic care provider required by 
episodes of ketoacidosis or hypoglycemic 
reactions; vi) whether there is 
progressive loss of weight and strength; 
and vii) if present, note any 
complications due to diabetes mellitus.  
Any opinions expressed by the diabetes 
examiner must be accompanied by a 
complete rationale.  

The kidneys examiner should conduct any 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
the service-connected diabetic 
nephropathy upon the veteran's ordinary 
activity, including employment as a 
school teacher; ii) whether regular 
dialysis is required; iii) whether more 
than sedentary activity is precluded; iv) 
frequency of edema and albuminuria; v) 
blood urea nitrogen bunion (mg%); vi) 
creatinine (mg%); vii) whether there 
exists markedly decreased function of 
kidney or other organ systems, especially 
cardiovascular; viii) whether there 
exists generalized poor health 
characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of 
exertion; and ix) whether there exists 
definite decrease in kidney function.  
Any opinions expressed by the kidneys 
examiner must be accompanied by a 
complete rationale.  

The hypertension examiner should obtain 
recent blood pressure readings two or 
more times on at least three different 
days, conduct any further indicated 
studies, note whether the claims folder 
was reviewed before the examination, and 
state a medical opinion as to: i) a full 
description of the effects of the 
service-connected hypertension upon the 
veteran's ordinary activity, including 
employment as a school teacher; 
ii) whether the veteran's hypertension 
requires continuous medication for 
control; iii) whether the veteran's 
diastolic pressure is predominantly 100 
or more, 110 or more, 120 or more, or 130 
or more; and iv) whether the veteran's 
systolic pressure is predominantly 160 or 
more, or 200 or more.  Any opinions 
expressed by the hypertension examiner 
must be accompanied by a complete 
rationale.  

The wrists examiner should conduct any 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
service-connected bilateral carpal tunnel 
syndrome upon the veteran's ordinary 
activity, including employment as a 
school teacher; ii) whether the veteran's 
service-connected bilateral carpal tunnel 
syndrome could significantly limit 
functional ability during flare-ups or on 
extended use of the wrists; iii) loss of 
range of motion of the wrists and fingers 
portrayed in degrees, including 
additional ranges of motion loss due to 
pain on use or during flare-ups; iv) if 
paralysis exists, note whether it is 
incomplete mild, incomplete moderate, 
incomplete severe, or complete; and v) if 
present in the bilateral wrists, note 
"griffin claw" deformity; atrophy; hand 
inclined to the ulnar side, ape hand; 
wrist pain with trophic disturbances; 
inability to extend hand at wrist; 
inability to extend proximal phalanges of 
the fingers or the thumb; inability to 
make lateral movements of the wrist; 
impaired hand grip; and total paralysis 
of the triceps.  Any opinions expressed 
by the wrists examiner must be 
accompanied by a complete rationale.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the issue of 
entitlement to TDIU based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claim remains in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




